Citation Nr: 0830555	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  02-12 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for low back 
disability, to include as secondary to service-connected 
residuals of left knee injury, status post arthroscopy.  

2.  Entitlement to an increased rating for residuals of a 
left knee injury, status post arthroscopy, currently rated 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to July 
1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in June 2005, a statement of the case was issued in 
February 2006, and a substantive appeal was received in May 
2006.

Service connection for right knee disability, as well as a 
claim for an increased rating for residuals of a left knee 
injury, were also originally in appellate status.  However, 
during the course of this appeal, the veteran's claim for 
entitlement to service connection for right knee disability 
was granted.  The remaining issues on appeal are as stated on 
the title page.


FINDINGS OF FACT

1.  Low back disability was not manifested during active 
service, or within one year of discharge from service, nor is 
low back disability otherwise related to service, or to the 
veteran's service-connected residuals of left knee injury, 
status post arthroscopy.  

2.  In December 2007, prior to the promulgation of a decision 
in the appeal, the veteran withdrew the appeal of the issue 
of entitlement to an increased rating for residuals of a left 
knee injury, status post arthroscopy. 




CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by 
the veteran's active service, nor may it be presumed to have 
been incurred in or aggravated by such service, nor is low 
back disability proximately due to or caused by a service-
connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

2.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to an 
increased rating for residuals of a left knee injury, status 
post arthroscopy.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in March 2005.  In March 2006, the veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot.  Thus, VA 
has satisfied its duty to notify the appellant.

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran.  It 
appears clear to the Board that a reasonable person under the 
facts of this case could be expected to know and understand 
the types of evidence necessary to show a worsening or 
increase in the severity of residuals of left knee injury, 
status post arthroscopy, and the effect of that worsening on 
employment and daily life.  The Board believes it significant 
that the veteran has been represented in the claims process 
by Alabama Department of Veterans Affairs, which organization 
represents numerous veterans.  The Board believes it 
reasonable to expect that this service organization duly 
informs the claimants of the rating criteria and the types of 
evidence necessary to obtain higher ratings for service-
connected disabilities.  The Board finds that the veteran has 
had actual knowledge of the elements outlined in Vazquez and 
that no useful purpose would be served by remanding to the RO 
to furnish notice as to elements of his claim which the 
veteran has already effectively been made aware of.  Such 
action would not benefit the veteran.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records, post-service private medical records, and post-
service VA medical records.  The evidence of record also 
contains a VA examination performed in February 2007.  The 
examination report obtained is fully adequate and contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  



Low Back Disability

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service medical records do not reflect a diagnosis of, or 
treatment for, a low back disability.

VA outpatient treatment records dated in February 2004 
reflect that the veteran was assessed with low back pain.  

Private medical records from Mobile Orthopedic Center dated 
in April 2004 reflect that the veteran was diagnosed with 
degenerative joint disease of multiple lumbar levels.  The 
veteran underwent an MRI on his lumbar spine in May 2004 
performed by Joseph B. Ray, M.D.  Dr. Ray noted that the MRI 
revealed a dark T2 weighted image at L3-4 which could easily 
relate to L4-5 on the skin.  In July 2005, Dr. Ray gave a 
provisional diagnosis of chronic low back pain following 
trauma, and ruled out degenerative disc disease and disc 
hernias.  Dr. Ray noted that the veteran wanted to know if 
Dr. Ray thought the veteran's back complaints could be in any 
way related to his basic injury when he had a fall.  Dr. Ray 
told him "it would be best if he had mentioned these parts 
at the time or even within a year after time but that in 
trauma anything is possible."  The veteran then underwent an 
MRI of the lumbar spine in July 2005.  The MRI revealed 
minimal early changes of degenerative disc disease at L3-4 
with no disc herniation, and an otherwise negative MRI 
examination of the lumbar spine.  In October 2006, Dr. Ray 
noted persistent low back pain and that the veteran was 
wondering if there might be a connection between his back 
pain and his knee pain.  Dr. Ray did not offer an opinion as 
to such a connection.  

The veteran underwent a VA examination in February 2007.  He 
reported that he believed he injured his back in the service 
secondary to a fall while working as a field wireman.  He 
stated that he went to sick-bay on a couple of occasions 
regarding his back.  The examiner found no medical evidence 
of record or supporting documentation that the veteran had a 
back condition which is the direct and proximate result of 
any service related incident or occurrence.  

At a Board hearing in December 2007, the veteran testified 
that the most recent physician to treat his back was Dr. Ray 
in October 2006.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current low 
back disability is etiologically related to service.  Service 
medical records do not reflect treatment for, or a diagnosis 
of, low back disability in service.  Moreover, a post-service 
diagnosis of low back disability was not rendered until 2004.  
Thus, complaints of symptomatology and a diagnosis related to 
the low back were not rendered until over 21 years after 
separation from service.  Although the record presents valid 
findings of a current low back disability, the span of time 
between separation from service and the medical documentation 
of low back disability is a significant factor that weighs 
against a claim of service connection.  See Maxson v. Gober, 
230 F. 3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim).  In other words, this type 
of evidence is too remote to be causally linked.  
Furthermore, none of the aforementioned medical evidence 
links the veteran's low back disability to his military 
service.  The Board notes that the veteran testified that his 
doctor told him that there is a good chance that his low back 
pain is coming from the extra strain on it from his service-
connected residuals of left knee injury, status post 
arthroscopy.  Private medical records from Mobile Orthopedic 
Center dated in July 2005 reflect that Dr. Ray stated that, 
with regard to a relationship between the back pain and the 
knee injury, "in trauma anything is possible."  
Furthermore, at the veteran's most recent visit with Dr. Ray 
in October 2006, Dr. Ray offered no opinion regarding a 
connection between the back pain and knee pain.  As such, 
there is no evidence of record to support a finding that his 
current low back disability is etiologically related to his 
service, or to his service-connected residuals of left knee 
injury, status post arthroscopy.  

While acknowledging the veteran's statements that his current 
low back disability is etiologically related to service and 
his service-connected residuals of left knee injury, status 
post arthroscopy, the negative clinical and documentary 
evidence post-service for over 21 years after separation from 
service is more probative.  In any event, the veteran is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The lack of continuity of treatment may bear in a merits 
determination on the credibility of the evidence of 
continuity of symptoms by lay parties.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997).  

In conclusion, although medical evidence clearly demonstrates 
a current diagnosis of low back disability, such post-service 
findings fail to establish any relationship between the 
current disability and service, nor is there medical evidence 
of a causal relationship between the veteran's low back 
disability and his service-connected residuals of left knee 
injury, status post arthroscopy.  A chronic low back 
disability was not manifested during service, or for many 
years thereafter.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for low back disability.  Consequently, 
the benefit-of-the-doubt-rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Residuals of Left Knee Injury, Status Post Arthroscopy

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

As noted, at the December 2007 Board hearing, the veteran 
withdrew his appeal for an increased rating for residuals of 
left knee injury, status post arthroscopy.  Thus, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal on this 
matter, and the issue of entitlement to an increased rating 
for service-connected residuals of left knee injury, status 
post arthroscopy is dismissed.




ORDER

1.  Service connection for low back disability, to include as 
secondary to service-connected left knee injury, status post 
arthroscopy, is not warranted.  

2.  Entitlement to an increased rating for residuals of left 
knee injury, status post arthroscopy is dismissed.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


